Rule 1.99.   Confidential Information and Confidential Documents. Certification.

       Unless public access is otherwise constrained by applicable authority, any
attorney, or any party if unrepresented, who files a legal paper pursuant to these rules
with the clerk shall comply with the requirements of Sections 7.0 and 8.0 of the Case
Records Public Access Policy of the Unified Judicial System of Pennsylvania (Policy)
including a certification of compliance with the Policy and, as necessary, a Confidential
Information Form[, unless otherwise specified by rule or order of court,] or a
Confidential Document Form, in accordance with the Policy.

[Note] Comment: Applicable authority includes but is not limited to statute, procedural
rule, or court order. The Case Records Public Access Policy of the Unified Judicial
System of Pennsylvania (Policy) can be found on the website of the Supreme Court of
Pennsylvania at https://www.pacourts.us/public-records. Sections 7.0(D) and 8.0(D) of
the Policy provide that the certification shall be in substantially the following form:

             I certify that this filing complies with the provisions of the Case
             Records Public Access Policy of the Unified Judicial System of
             Pennsylvania that require filing confidential information and
             documents differently than non-confidential information and
             documents.

      The Confidential Information Form and the Confidential Document Form can be
found at https://www.pacourts.us/public-records.     [In lieu of the Confidential
Information Form, Section 7.0(C) of the Policy provides for a court to adopt a rule
or order permitting the filing of a document in two versions, a ‘‘Redacted Version’’
and an ‘‘Unredacted Version.’’]